Citation Nr: 1139869	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-09 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1975 to September 1980, with additional active and inactive duty for training service in the reserve.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a right foot disorder was last denied in a November 2004 rating decision, and no timely appeal was initiated from that decision.

2.  Evidence associated with the claims file since the final November 2004 rating decision raises a reasonable possibility of substantiating the issue of entitlement to service connection for a right foot disorder.

3.  The evidence of record shows that the Veteran's right foot disorder is related to his military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the November 2004 rating decision, and the Veteran's claim for service connection for a right foot disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  A right foot disorder was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

New and Material Evidence

A finally decided claim may be reopened if the claimant presents new and material evidence with respect to a claim which has been previously denied and which is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A November 2004 rating decision denied the Veteran's original claim for service connection for a right foot disorder on the basis that the evidence did not show that the Veteran's right foot disability was occurred in or caused by the Veteran's qualifying service.  The November 2004 rating decision was not timely appealed and that decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

In the instant appeal, in a November 2007 rating decision, the RO determined that new and material evidence had been presented to reopen the Veteran's claim for service connection for a right foot disorder but denied the claim on the merits.  Such a decision, however, is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).

Evidence received since the November 2004 rating decision includes VA outpatient treatment records dated from April 2003 through March 2007; private treatment records dated from June 2002 through December 2004; January 2005 and December 2007 letters from the Veteran's private podiatrist, Dr. K.J.; Social Security Administration records received by the RO in November 2007 pertaining to the Veteran's disability claim; and various buddy statements from the Veteran's former service comrade and his sister, dated in May 2005 and August 2008.  All of the foregoing evidence is "new" in that it was not of record at the time of the November 2004 rating decision.  In addition, the medical evidence of record now includes a medical opinion relating the Veteran's current right foot disorder to the claimed inservice injury.  Specifically, in the December 2007 letter, Dr. K.J. stated that "it is more likely than not that this injury [reported by the Veteran] did occur to the right foot while [the Veteran] was on active duty back in the late 70s."

Thus, presuming the credibility of this evidence, the evidence received since the November 2004 rating decision includes medical evidence which relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a right foot disorder.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the private podiatrist's letter raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R § 3.156(a).  As such, the Veteran's claim of entitlement to service connection for a right disorder is reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The Veteran is seeking service connection for a right foot disorder.  He attributes this condition to an injury to the right foot sustained in field training exercise while serving active duty.  The Veteran reported that his military occupational specialty (MOS) during his active duty service was a Light Wheel Vehicle Mechanic, Track Vehicle Mechanic, and Heavy Mobile Equipment Repairer.  He described that during a field training exercise, a quarter ton vehicle accidently rolled a tire over his right foot while he was standing on the ground next to the right rear side of the truck and removing his tool box and other gear.  The Veteran stated that he did not seek medical attention until after the training exercises were completed.  Thereafter, when he was seen on sick call for right foot pain, the examiners did not find anything wrong and sent him back to duty.

Historically, the Veteran served on active duty in the Army National Guard from March 1975 to September 1980.  His service personnel records show that he has additional periods of active and inactive duty for training service while serving in the reserve from December 1973 to February 2003.  His DD-214 shows that his MOS during his active duty service included Wheel Vehicle Mechanic and Track Vehicle Mechanic.  

His active duty service treatment records are silent as to any treatment or finding of a foot disorder.  However, on August 1993 and January 1996 military physical examinations, the Veteran reported foot trouble.  A September 1995 letter from N.U. Medical Clinic stated that the Veteran was scheduled for a foot surgery in the same month.

A June 2002 private treatment report noted that x-ray of the Veteran's right foot showed progressive degenerative changes of the midfoot.  A July 2002 private operative report reflects that the Veteran underwent a fusion of the first, second, and third tarsometatarsal joints of his right foot.  Private treatment records dated from July 2003 through December 2004 show that the Veteran was seen status post mid tarsal fusion of the right foot, with continuing complaints of pain and stiffness.  He was treated for his right foot disorder through mediation, use of orthotics, and physical therapy.  An April 2004 magnetic resonance imaging (MRI) scan of the right foot was negative for a neuroma within the first metatarsal space.  The Veteran underwent a removal of painful hardware from his right foot in October 2003.

In a November 2003 letter, the Veteran's private podiatrist, Dr. K.J., stated that the Veteran was first seen in August 2000 with a complaint of right foot pain.  Dr. J stated that the Veteran underwent conservative treatments, to include cortisone injections, orthotics, antiinflammatories, and physical therapies.  It was also noted that the Veteran underwent a surgical procedures in July 2002, at which time a very extensive and progressive degenerative arthritis to the midtarsal joint of the right foot was found.

Thereafter, a November 2004 private treatment report noted an assessment of status post fusion of midtarsal joint of the right foot, with a possible neuroma.  

In a January 2005 letter, Dr. K.J., stated that the Veteran reported a right foot injury on active duty when a quarter ton vehicle rolled a tire over his right foot, and that she reviewed the Veteran's VA and private medical records from N.U. Medical Clinic dating back to September 1995.  Dr. J. noted that a September 1995 private radiology report revealed cystic changes in the second cuneiform bone of the right foot; and that cystic changes and spur formations were common with progressive degenerative arthritis because of the breakdown of the joint surfaces.  Dr. J. further stated that osteoarthritis without a specific injury would affect different areas of the body; however, the Veteran was not having any other osteoarthritis problems; specifically, his left foot was not painful and without osteoarthritis.

In May 2005 letters, the Veteran's former service comrade, B.J. and G.G. stated that the Veteran sustained an injury to his right foot when their unit was "down range" for field training.  They described that a Jeep rolled over the Veteran's right foot and it did not seem to be a serious injury at that time; however that the Veteran began to complain of right foot pain some time later and they witnessed the Veteran walking with a noticeable limp.

VA outpatient treatment reports dated from April 2005 and March 2007 reflect that the Veteran continued complain of right foot pain.

Dr. J., in a December 2007 letter, stated that the Veteran was found to have a very extensive and progressive degenerative arthritis to the midtarsal joints of the right foot in July 2002 and that the degenerative changes in the right foot were consistent with the progression of symptoms following a crush type injury.  It was noted that following surgical procedures in 2002 and 2003, the Veteran developed a nerve entrapment/neuroma on the dorsal aspect of the right foot in 2006.  Dr. J. noted that the Veteran's left foot had been asymptomatic during the entire course of treatment of his right foot.  Specifically, the radiographs of the left foot revealed no signs of any osteoarthritis of joint damage and the osteoarthritic process was entirely unilateral involving only the right foot.  Based on the foregoing, Dr. J. reached the following conclusion:

I realize that [the Veteran] is deficient providing evidence that this injury occurred to the right foot.  However, with the severity of the deformities of the right foot and it being limited to only the right foot, it is more likely than not that this injury did occur to the right foot while he was on active duty back in the late 70s.

In an August 2008 letter, the Veteran's former service comrade, T.B., stated that he and the Veteran both served in Maintenance Company and that it was common maintenance personnel limping around on crutches or with their limbs in a sling due to the highly risky nature of the duty.  He also stated that he noticed the Veteran walking with a limp around April 1977.

The Veteran's sister stated in August 2008 that she saw the Veteran walking with a limp when she went to visit him in Colorado in August 1977.  She asked the Veteran what happened and he said that it was an injury during a training exercise.

Based on the totality of the evidence, and with application of the benefit of the doubt doctrine, the Board finds that the Veteran currently has a right foot disorder, which was incurred during his active military service.  38 U.S.C.A. § 5107(b).  There is currently diagnosed status post fusion of midtarsal joint of the right foot with neuroma.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

Furthermore, the medical evidence of record links the Veteran's right foot disorder to his military service.  The Board finds very probative the aggregate of the opinions provided by the Veteran's private podiatrist, Dr. J., who not only is a specialist in the field of podiatry, but also has treated the Veteran on a regular basis with respect to his right foot condition.  Dr. J. concluded that "it is more likely than not that this injury did occur to the right foot while he was on active duty back in the late 70s."  The opinion was well-reasoned and supported by a rationale consistent with other evidence of record.  In support of the conclusion, Dr. J. stated that the Veteran was found to have a very extensive and progressive degenerative arthritis to the midtarsal joints of the right foot and that such degenerative changes were consistent with the progression of symptoms following a crush type injury as reported by the Veteran.  Dr. J. also noted that the osteoarthritic process was only involved the Veteran's right foot, which was well explained by a traumatic injury to the right foot, given the severity of the deformities of the right foot and it being limited to only the right foot.  While the VA examiner appears to have relied on the Veteran's reported history in formulating the conclusion, the examiner also indicated in January 2005 that the Veteran's VA and private treatment records were reviewed.

Moreover, a lay person is competent to attest to the factual matters of which he had first-hand knowledge, such as the right foot injury incurred in service, as well as the type of duties and circumstances of his service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay statements are competent evidence as to symptoms capable of lay observation, such as limping and intermittent right foot pain during and after military service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (finding that lay person is competent to testify to pain and visible flatness of his feet).  While the Veteran's accounts are not supported by a contemporaneous medical history, a medical opinion cannot be disregarded merely because the rationale was based on a history as provided by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Further, the Board finds that the various lay statements submitted by the Veteran, as well as his service comrade and his sister, to be credible.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007)(holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  The Board highlights that there is no basis in the record to question the credibility of the lay statements of record regarding the claimed right foot injury in service as they are consistent with the other evidence of record.  Service personnel records confirm the Veteran's MOS as a Wheel Vehicle Mechanic during his active duty service from Mary 1975 to September 1980.  As there is no evidence of record that contradicts the Veteran's claim as to the right foot injury in service, they must be presumed to be accurate.  Any reasonable doubt regarding the accuracy of the Veteran's statements is resolved in favor of the Veteran.  See 38 C.F.R. § 5107(b).

Accordingly, the Board finds that the evidence in this case is such as to allow application of the benefit of the doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, entitlement to service connection for a right foot disorder is warranted.


ORDER

New and material evidence having been submitted to reopen the claim of service connection for a right foot disorder, the claim is reopened.

Service connection for a right foot disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


